925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald B. WICKLINE, Plaintiff-Appellant,v.Milton E. MADDOX, Defendant-Appellee.
No. 91-6259.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-91-21-A-R)
Gerald B. Wickline, appellant pro se.
E.D.Va.
AFFIRMED AS MODIFIED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Gerald B. Wickline appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 suit without prejudice for failure to pay the assessed partial filing fee.  Our review of the record discloses that this appeal is without merit.  Wickline's suit names his court-appointed attorney as defendant and alleges that the attorney failed to properly represent him in his state criminal case.  Because this complaint is frivolous on its face under 28 U.S.C. Sec. 1915(d), we affirm* the district court's dismissal as modified.    See Hall v. Quillen, 631 F.2d 1154 (4th Cir.1980) (no cause of action under 42 U.S.C. Sec. 1983 against court-appointed attorney because there is no state action), cert. denied, 454 U.S. 1141 (1982).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.



*
 We grant Wickline's request to proceed in forma pauperis on appeal